DETAILED ACTION
Election/Restrictions
Claims 7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 February 2020.  Although the applicant indicated that all pending claims read on the elected species, claim 7 having the inlet axis coaxial with the longitudinal axis of the air treatment member is only represented by Figure 7 of non-elected species E and claim 9 having the dirt collection chamber positioned forward of the cyclone chamber is only represented by Figures 5A-6B of non-elected species C and D.  Applicant's election with traverse of species A in the reply filed on 25 February 2020 is acknowledged.  The traversal is on the ground(s) that species A-E are all so similar that they should be examined together.  This is not found persuasive because each of the 5 different embodiments suggested by the applicant have substantially different configurations, which places a burden on the examiner to search and examine multiple embodiments together, particularly due to the difficulty of searching and examining devices configured for different air flow paths and different structure defining the air flow paths.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 8 is objected to because of the following informalities:  the term “the battery compartment” lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Each claim refers to the longitudinal axis of the sir treatment member, the suction motor axis, hand grip portion and/or the battery as being “generally parallel”, whereas each of these axes appear to be substantially aligned in the elected embodiment.  Therefore, for the sake of the current Office Action, the examiner will consider “generally parallel” to also include an aligned/collinear configuration. 
Claims 1, 11 and 17 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Each claim recites that the air treatment member is moveable or removable and also recite the air treatment member outlet with claims 1 and 11 having a screen or air permeable member, respectively, on the air outlet, thus defining the outlet and the screen/permeable member as parts of the air treatment member.  However, each of the claims recite that the air treatment member is moveable or removable from the body or a portion (or the sidewall) of the screen/air permeable member is moveable/removable.  
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (2018/0177356) in view of Tonderys et al. (2019/0090701; provisional date 22 September 2017) and Levine (4,821,366).
Conrad discloses (Figs. 9-15) a hand vacuum having an air flow path extending from a dirty air inlet (280) to a clean air outlet (112), a suction motor (114) provided in the air flow path, the dirty air inlet is provided at a front end of the hand vacuum cleaner; (b) the air treatment member (170/186) has a front end, a rear end having an air outlet, a sidewall (172) extending between the ends and a central longitudinal axis (140) defining an axial direction between the ends, the air outlet (196/208) comprising a screen (176) within the air treatment member; (c) a body portion (126) housing the suction motor; (d) the suction motor is positioned rearward of the air treatment member, the suction motor has a suction motor axis of rotation (115); and, (e) a handle, the handle having a hand grip portion (160), wherein the central longitudinal axis of the air treatment member and the suction motor axis of rotation are generally parallel and wherein the air treatment (at least the sidewall and front end defining the air treatment chamber in the same manner as the disclosed invention of the current application, as discussed supra) member is moveable to an opened position (shown partially open in Fig. 13) in which the sidewall is axially spaced from the body portion, the rear end of the air treatment member is open and the screen is attached to the body.  However, Conrad fails to disclose that the hand grip portion is provided rearward of the suction motor or has a longitudinal axis that is parallel to the other claimed axes.  Both Tonderys and Levine disclose similar hand-held vacuum cleaners, also having air treatment members pre-motor filters and handles extending rearwardly from the motor along an axis that is parallel to the central 
Regarding claim 2, all of the claimed axes will also be horizontal when the device is configured with an upper end above a lower end.  
Regarding claim 3, each of Conrad, Tonderys and Levine teach that the battery/batteries are disposed within the handle and include a longitudinal axis defined by the longest dimension of the battery/batteries parallel to the hand grip, which will be parallel to the longitudinal axis of the air treatment member (and extending in the axial direction) when located within a handle configuration taught by Tonderys and Levine. 
Regarding claim 4, Conrad further discloses an inlet passage (152) having an axis (154) parallel to the central longitudinal axis of the air treatment member, wherein the inlet passage ids moveable with the sidewall of the air treatment member.
Regarding claim 5, Conrad further discloses that the inlet passage (152) has an inlet axis (154) that is parallel and vertically spaced (space 156) from the longitudinal axis of the air treatment member.
Regarding claim 6, the inlet axis of Conrad will also overlie (be positioned above) the central longitudinal axis of the air treatment member when positioned with an upper end above a lower end.  
Regarding claim 8, Each of Conrad, Tonderys and Levine teach that the battery/batteries are disposed within a battery compartment defined within the handle to position the battery with a longitudinal axis, defined by the longest dimension of the battery/batteries, parallel to the hand grip, which will be parallel to the longitudinal axis and extending in an axial direction of the air treatment member when located within a handle configuration taught by Tonderys and Levine.

Claims 11-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (2018/0177356) in view of Tonderys et al. (2019/0090701; provisional date 22 September 2017) and Levine (4,821,366) as applied to claim 1 and further in view of Lau (2006/0090290).
Regarding claim 11, the combination of Conrad, Tonderys and Levine as discussed supra for claims 1, 3 and 4 (limitations of claims 3 and 4 applicable to amended clauses d and e of claim 11, respectively), also makes obvious all of the structure set forth in claim 11, with the screen (176) also reading on the air permeable member extending into the air treatment member, but the applied embodiment of Conrad fails to disclose that the air treatment is removable, as opposed to merely being movable (via hinged connection).  Lau discloses another similar hand-held vacuum cleaner also having a movable air treatment member to allow emptying when needed, and Lau teaches that the air treatment member is either fully removable or hinged to the suction housing (paragraph 40), thus teaching that a removable air treatment member is a known equivalent in the art to a pivotally connected air treatment member, both allowing for emptying of the air treatment member, wherein it would be obvious to provide the alternative structure of being fully removable to the air treatment member of Conrad, which would be understood by one of ordinary skill in the art to allow for easier emptying of the air treatment member than when it is hingedly connected to the housing.  Thus, when the air treatment member in the configuration of Figs. 11-13 of Conrad is altered to be fully removable, as taught by Lau, the portion of the
Regarding claims 12-18, 21 and 22, the combination of Conrad, Tonderys, Levine and Lau provide all of the claimed structure in the same manner as discussed supra for corresponding claims 1-6 and 8.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (2018/0177356) in view of Tonderys et al. (2019/0090701; provisional date 22 September 2017) and Levine (4,821,366) or alternatively further in view of Conrad (9,204,769; to be referred to hereinafter as Conrad ‘769). 
Regarding claim 10, Conrad further discloses a cyclone chamber (170) and dirt collection chamber (134), wherein the device as a whole would be inherently capable of being inverted, particularly to position the inlet (280) closer to a floor surface, which will place the dirt collection chamber above the central longitudinal axis of the cyclone chamber.  When inverted, the upper and lower end of the vacuum cleaner will be considered to be the uppermost and lowermost portions, which will vary depending on orientation of the device as a whole and have no further defining structure to limit the specific upper and lower ends.   Alternatively, Conrad ‘769 teaches a similar hand-held vacuum, also having a generally linear configuration to reduce the overall cross-sectional dimensions of the cleaner, and teaches that the dirt collection chamber (124) comprises portions that are concentric to the cyclone chamber, which will provide an increased volume for the dirt collection chamber while also limiting the cross-sectional size of the vacuum cleaner and also improve aesthetics by maintaining a more streamlined profile (compared to large dirt collection container of Conrad that is offset from the cyclone chamber.  Therefore, it further would have been obvious to provide a similar dirt .  

Response to Arguments
Applicant’s arguments, see Remarks pages 9-12, filed 5 February 2021, with respect to the objections to claim 13 and rejections of claims 1, 3, 4, 8, 11, 17, 21 and 22 under 35 U.S.C. 112 have been fully considered and are persuasive.  These objections and rejections have been withdrawn. 
Applicant's arguments filed 5 February 2021 regarding the prior art rejections have been fully considered but they are not persuasive.  The applicant merely states that the applied prior art does not show the newly claimed structure, with no further discussion of how/why the prior art does not read on the new/amended limitation.  However, as discussed in the rejections above, the prior art does make obvious each of the claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Conrad (10,433,698), Conrad et al. (10,506,904), Brown et al. (2017/0196419) and Han et al. (2020/0100633) disclose cleaners having similar structure as the applicant’s claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        24 March 2021